Title: From George Washington to James Madison, 2 May 1788
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon May 2d 1788

Your favor of the 10th Ult. came duly to hand, and the enclosure for Mr D. Carroll was forwarded the next day by a direct & safe conveyance. That Gentleman, however, was not of the Convention. But the body of which you supposed him to be a member, by a large and decided Majority (of Sixty odd to twelve) have ratified the New Constitution. A thorn this in the sides of the leaders of opposition in this State. Should South Carolina give as unequivocal approbation of the system, the opposition here will become feeble; for eight affirmatives without a negative carries weight of argument, if not of eloquence along with it, which might cause even the unerring sister to hesitate.
Mr Chace, it is said, made a display of all his eloquence. Mr Mercer discharged his whole Artillery of inflamable matter—and Mr Martin did something—I know not what—but presume with vehemence—yet no converts were made—no, not one. so the business, after a very short Session, ended; and will if I mistake not, render yours less tiresome. With Sentiments of sincere regard & Affect. I am—Yours

Go: Washington

